Gaynor, J.;
The city took the land of the plaintiff by eminent domain, but the award was made to “Estate of Frederick Grote”. It was confirmed on December 12th, 1888, and the title thereupon became vested in the city. The statute provided that if the city did not pay the award within four months, the person entitled thereto might sue for and recover the same with interest from and after demand of payment. On March 2nd, 1891, the plaintiff demanded payment. The city persisted in refusing to pay for no reason whatever. In 1897 the plaintiff began a proceeding against the city in the Supreme Court to have it adjudged that he was entitled to the award and that it be paid to him. It was so adjudged; but during the pendency of such proceeding the plaintiff *886assigned the award to one Mayhoff, and the order directed^the city to pay it to the latter. The comptroller refused to pay the interest, however, but paid the principal under an agreement with the said Mayhoff that the claim for interest should be reserved and settled by an action to be brought therefor. Mayhoff reassigned the claim for interest to the plaintiff, and this action was brought to recover it. It has been decided herein on the appeal.from the first judgment, which-was-for the defendant, that the interest was recoverable by reason of .the said agreement (190 N. Y. 235). Why the city persists in appealing again is not apparent. The accumulated interest up to the time of payment of the award is $8,904.45, the-award itself being for only $12,430.75.- By payment of the award-during the four months allowed by the statute', or by payment of it into court, all interest and the costs of litigation could have been avoided. As it is, there is no' way to relieve the city of the needless judgment against it herein for $9,807.06, although we might be better satisfied to see it against the officials who have made the city liable to it. The judgment should be affirmed. Hooker, J., concurred; Jenks, Rich and Miller, JJ., concurred in result. Judgment affirmed, with costs.